Citation Nr: 0826506	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in November 2006.  The case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain an additional medical opinion 
based on a revised dose estimate

The veteran's death certificate shows that he died in July 
2000.  The immediate cause of death was listed as chronic 
obstructive pulmonary disorder (COPD) due to, or as a 
consequence of, asbestosis.  Both diseases were noted to have 
had an onset of ten years prior to the veteran's death.  
Radiation exposure was also listed as a significant condition 
contributing to his death, but not resulting in COPD, and 
tobacco use was considered to have probably contributed as 
well.  

COPD is not a "radiogenic disease" listed under 38 C.F.R. 
§  3.311 (b)(2); however, the Board notes that multiple 
medical opinions have indicated that the veteran's exposure 
to radiation combined with his congenital alpha one anti-
tripsin deficiency would more likely than not have 
precipitated his COPD.  As such, these opinions constitute 
competent medical evidence showing that COPD is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  Therefore, VA must 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311.

The veteran's service records do show that he was a 
participant in the Operation GREENHOUSE series of atmospheric 
nuclear tests conducted during his military service, and a 
December 1999 opinion from the Under Secretary for Health 
stated that the Defense Threat Reduction Agency (DTRA) found 
that the veteran was exposed to the following doses of 
ionizing radiation during his military service: 4.0 rem gamma 
and neutron with an upper bound of 4.7 rem gamma and neutron 
and an internal 50-year committed dose equivalent to the red 
marrow of .1 rem.  

In pertinent part, the Under Secretary indicated that the 
veteran received a relatively low dose of ionizing radiation 
compared to the current occupational limit of 5 rem set by 
the Nuclear Regulatory Commission.  She stated that most 
effects of ionizing radiation have been observed only at 
doses of generally 20 rads or more received over a brief time 
and that damage to the lungs and central nervous system other 
than neoplastic transformation, if caused by radiation, would 
be an example of a deterministic effect.  The Under Secretary 
for Health observed that deterministic changes generally are 
considered to have a threshold and that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects was close to 
zero.  She further indicated that damage to the lung, 
including radiation pneumonitis and pulmonary fibrosis, could 
occur after high radiation-therapy doses, e.g. hundreds or 
thousands of rads.  Following further discussion, the Under 
Secretary for Health concluded that it was unlikely that the 
veteran's COPD could have been attributed to exposure to 
ionizing radiation in service.  

However, Fast Letter 03-31 was subsequently issued in October 
2003.  In that letter, the Director of the VA Compensation 
and Pension Service reported that the National Research 
Council (NRC) completed a review of radiation dose 
reconstructions provided by DTRA and indicated that the 
review contained findings critical of upper bound radiation 
doses prepared by DTRA for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces.  It was found that DTRA 
had underestimated the upper bound radiation doses.  Fast 
Letter 03-31 further stated that claims should be reviewed 
where, as in this case, the claim has been denied on a basis 
that the dose estimate was insufficient to establish that the 
exposure caused the claimed disability.  

Based on the foregoing, the Board remanded the case for 
further development, which included obtaining a revised dose 
estimate from DTRA and referring the case to Under Secretary 
for Benefits for another opinion if the revised dose estimate 
was higher than the one previously provided.  The RO did 
request a revised dose estimate in April 2007, and DTRA sent 
a response in September 2007 indicating that the veteran 
could not have received more than 18 rem of external gamma, 
.5 rem of external neutron, 1 rem of internal committed dose 
to the lungs (alpha), 3 rem internal of committed dose to the 
lung (beta + gamma), .1 rem of internal committed dose to the 
nervous system (alpha), and .1 rem of internal committed dose 
to the nervous system (beta+ gamma).  When these doses are 
compared to previous dose estimates, it appears that the 
revised dose estimate may be higher than the one previously 
provided.  

Although the RO made the determination in a April 2008 
supplemental statement of the case that the "revised dose 
estimate was not higher than the previous estimate", the 
Board concludes that such a comparison between the dose 
estimates should be made and explained in an appropriate 
medical or scientific opinion.  Accordingly, this case should 
be referred to the Under Secretary for Benefits for another 
medical opinion which both compares and explains the dose 
estimates and renders a medical opinion as to whether it was 
it is at least as likely as not that the veteran's COPD 
resulted from exposure to ionizing radiation during active 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The case should again be referred to the 
Under Secretary for Benefits to obtain 
an opinion which both compares and 
explains the dose estimates in this case 
and renders a medical opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
veteran's COPD resulted from exposure to 
ionizing radiation during active 
service. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless she is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




